NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               CYNTHIA T. HOPSON,
                    Petitioner,

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
             ______________________

                      2013-3042
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT0752110783-I-1.
                ______________________

                Decided: May 10, 2013
                ______________________

   CYNTHIA T. HOPSON, of Arlington, Tennessee, pro se.

   SARAH B. REARDEN, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were BRYAN G.
POLISUK, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
                ______________________
2                                   CYNTHIA HOPSON   v. MSPB
 Before LOURIE, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
                         DECISION
    Cynthia Hopson seeks review of a decision of the Mer-
it Systems Protection Board dismissing her appeal as
untimely. We affirm.
                       BACKGROUND
    Ms. Hopson worked for the Internal Revenue Service
as a Tax Examining Technician in Memphis, Tennessee.
On May 6, 2011, the IRS sent her a letter removing her
from her position effective May 13, 2011. The letter set
forth the basis for the removal, along with a detailed
description of her various appeal rights. In particular, it
explained that she could appeal to the Merit Systems
Protection Board but that, “[t]o be timely, an appeal to the
Board must be filed no later than 30 calendar days after
the effective date, if any, of the action being appealed, or
30 calendar days after the date of receipt of the agency’s
decision, whichever is later.”
    Ms. Hopson signed the decision letter acknowledging
her receipt of it on May 21, 2011. She then returned the
signed letter to the IRS and wrote that she was “going to
appeal.” The returned letter bears a date stamp indicat-
ing that the IRS’s Labor Relations Section in Memphis
received it on June 10, 2011.
    On July 5, 2011, Ms. Hopson electronically filed an
appeal to the Board. In that filing, she stated that she
had received the IRS’s final decision letter on May 18,
2011. Because more than 30 days had passed between
Ms. Hopson’s receipt of the agency decision and the filing
of her appeal, the IRS filed a motion with the Board’s
administrative judge arguing that the appeal was untime-
ly and asking for an order requiring Ms. Hopson to ex-
 CYNTHIA HOPSON   v. MSPB                              3
plain why her appeal was not filed within the 30-day time
limit.
     The administrative judge issued an Order on Timeli-
ness on November 25, 2011. The order explained that the
30-day period to file an appeal began on May 18, 2011—
i.e., the date on which Ms. Hopson said that she had
received the IRS’s letter—and that her filing of July 5,
2011, appeared to be 18 days late. The order directed Ms.
Hopson to prove either that her appeal had, in fact, been
filed on time or that good cause existed for the delay in
her filing. She never responded to the order.
     On January 25, 2012, therefore, the administrative
judge dismissed the appeal as untimely. The administra-
tive judge found that the appeal was due by June 20,
2011, at the latest and that Ms. Hopson had missed the
deadline. The judge added that, because Ms. Hopson had
submitted no evidence to explain the delay, she had failed
to establish that there was good cause for her belated
filing or that a waiver of the time limit was justified.
     Ms. Hopson filed a petition for review with the Board
in February 2012 and sent an additional submission the
following month. The Board found that neither document
addressed the timeliness issue. The Board therefore
“agree[d] with the administrative judge that this appeal
must be dismissed as untimely filed with no good cause
shown,” denied the petition for review, and affirmed the
administrative judge’s dismissal. Ms. Hopson appeals.
                        DISCUSSION
     Appeals from agency removal decisions generally
must be filed within 30 days of the decision’s effective
date or the aggrieved party’s receipt of the decision,
whichever is later. 5 C.F.R. § 1201.22(b)(1). A party that
files too late, however, may avoid dismissal of the appeal
upon showing “good reason” or “good cause” for the delay.
Id. §§ 1201.12, 1201.22(c). But the appellant bears the
4                                   CYNTHIA HOPSON   v. MSPB
burden of establishing good cause to excuse an untimely
filing, and “whether the regulatory time limit for an
appeal should be waived based upon [such] a showing . . .
is a matter committed to the Board’s discretion.” Mendo-
za v. Merit Sys. Prot. Bd., 966 F.2d 650, 653 (Fed. Cir.
1992) (en banc); see also 5 C.F.R. § 1201.56(a)(2)(ii).
    We see no abuse of discretion in the Board’s decision
to dismiss Ms. Hopson’s appeal as untimely. She never
responded to the administrative judge’s order to provide
any justification she had for her delay, and the Board
stated that her filings with the Board failed to address the
timeliness issue. We have previously found that a “failure
even to respond to the administrative judge’s order direct-
ing [an appellant] to ‘file evidence and argument demon-
strating that the appeal was timely filed or that good
cause exists for the delay’ justified the administrative
judge’s conclusion that [the] appeal was untimely and
should be dismissed.” Hubbard v. Merit Sys. Prot. Bd.,
605 F.3d 1363, 1366 (Fed. Cir. 2010). We see no reason to
reach a different result here.
     Ms. Hopson’s submissions to this court identify three
sets of documents that she contends demonstrate the
timeliness of her appeal or excusable delay for its untime-
liness. We disagree. First, she points to several discovery
filings from the end of 2011, including a deposition notice
and a set of interrogatories, as evidence that her appeal
was timely. But those papers establish only that the
agency was proceeding with the initial phases of discovery
while the Order on Timeliness remained pending. They
do not establish that the appeal was timely filed or that
Ms. Hopson had good cause for filing late. Indeed, on
December 28, 2011, the agency postponed her scheduled
deposition precisely because of her “apparent failure to
respond” to the Order on Timeliness issued in November
2011.
 CYNTHIA HOPSON   v. MSPB                               5
    Second, Ms. Hopson submits an October 2011 letter
from the IRS to the administrative judge stating that the
administrative judge’s Acknowledgement Order, issued
July 14, 2011, had been “misrouted” by the judge’s office
and thus arrived at the IRS Office of Chief Counsel late.
Ms. Hopson argues that the letter proves that her appeal
was misrouted and thus any untimeliness was not her
fault. That letter, however, concerns only an order en-
tered after the appeal was filed. It has nothing to do with
the initial filing of her appeal on July 5, 2011, or its
timeliness.
    Finally, Ms. Hopson contends that she in fact filed her
appeal on time. In support, she relies on a mailing she
made to the IRS, not to the Board. Specifically, she
observes that, after receiving the May 2011 removal
letter, she sent back to the IRS her signed acknowledge-
ment of receipt, in which she passingly stated that she
intended to appeal, and the IRS received that acknowl-
edgement by June 10, 2011—a date that is within the 30-
day time period. But there is no indication that Ms.
Hopson argued to the Board that this filing constituted a
notice of appeal; indeed, the Board stated that she simply
never responded to the administrative judge’s order to
show cause on timeliness and that she did not address
timeliness in her two filings with the Board. In any
event, a notice of appeal must be timely filed with the
Board, not the employing agency, except where a com-
plainant has filed “a timely complaint of discrimination”
with the employing agency, which, if the complaint is a
“formal” one, postpones filing with the Board until the
agency has acted on the complaint or for 120 days. 5
C.F.R. § 1201.154. There is no indication that Ms. Hop-
son or the IRS, initially or later, treated her June 2011
mailing as a formal complaint of discrimination to the
IRS, or that she argued to the Board that it was such a
complaint. In these circumstances, we see no basis for
finding an abuse of discretion in applying the usual rule
6                                 CYNTHIA HOPSON   v. MSPB
that the timeliness of her appeal was to be judged by the
date on which it was filed with the Board—i.e., July 5,
2011. That date fell outside the 30-day time period al-
lowed for her appeal, and Ms. Hopson never provided good
cause for her untimeliness.
                      AFFIRMED
                         COSTS
No costs.